Citation Nr: 9915100	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  99-04 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to August 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.  

In April 1999, the veteran had a Video Conference hearing at 
the RO before the below signing Board member.  



FINDING OF FACT

The claim for service connection for bilateral hearing loss 
is not plausible.  


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

The veteran's complete service medical records are 
unavailable and are presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  Where service 
medical records are missing, VA's duty to assist the veteran, 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993); citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Court has further held that 
"[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Stozek v. Brown, 4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).

The veteran contends, in essence, that he developed a 
bilateral hearing loss as a result of having been exposed to 
a 155-millimeter howitzer during service.  The veteran also 
maintains that he lost hearing loss for a short period at the 
time of the incident.  Although the veteran's complete 
service medical records are not available, the report of his 
separation examination is available.  This document dated in 
August 1952 reflects a medical history of ear, nose, and 
throat problems.  Hearing was measured as 15/15 for the 
whispered voice, bilaterally, and there were no clinical 
notations for findings regarding a bilateral hearing loss.  
Post service medical records consist of VA and private 
medical records.  These documents reflect that the veteran 
was first diagnosed as having sensorineural hearing loss in 
1993 when seen by VA.  At that time, his hearing in the right 
ear was recorded in pure tone thresholds (in decibels) as 0, 
0, 55, 80, and 90 at 500, 1000, 2000, 3000, and 4000 Hertz 
(Hz) and 0, 10, 50, 90, 95 at 500, 1000, 2000, 3000, and 4000 
Hz in the left ear.  Subsequent private and VA audiometeric 
evaluation reflect similar recordings.  Thus, the veteran 
meets the disability criteria for hearing loss as required by 
38 C.F.R. § 3.385.  

Although the veteran has a bilateral hearing disability, the 
Board notes that the evidence does not provide a medical 
nexus as is required in a case such as this.  In December 
1993, a VA examiner indicated that it was questionable as to 
whether hearing loss was noise induced.  Notably, a VA 
examiner in 1999 after reviewing the veteran's claims file 
opined that the veteran's current hearing disability was not 
causally related to service.  That examiner also noted that 
the veteran was exposed employment related noise after 
service.  In the absence of a medical opinion linking the 
veteran's bilateral hearing loss to service, the Board must 
find that the veteran's claim is not well grounded.

The Board has considered and finds credible the veteran's 
testimony with respect to the symptoms that he experienced 
during and after service.  However, the veteran, as a lay 
person, is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that a 
relationship exists between his claimed disability and 
military service cannot serve to prove that the disability 
for which the veteran claims service connection was incurred 
in or aggravated by service. 

Moreover, the veteran is not entitled to service connection 
for bilateral hearing loss on presumptive basis.  The 
evidence of record reflects that the veteran was diagnosed as 
having a bilateral sensorineural hearing loss in 1993, more 
than 40 years after the veteran separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for bilateral hearing loss is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

